The following memorandum was filed September 4, 1964:
Per Curiam
{on motion for rehearing). The court is satisfied that the motion for rehearing should be denied. However, there is a statement appearing in the court’s opinion which merits explanation. Regarding the filing of an affidavit of prejudice against Judge Russell E. Hanson, the opinion states, at page 325 :
“We do not find in the record the plaintiff filed an affidavit of prejudice against Judge Hanson so as to require the application of sec. 261.08 (1), Stats.”
*335aWe recognize that an affidavit of prejudice was in fact filed against Judge Hanson. The foregoing statement in context with subsequent comments found in the opinion was intended to point out that the affidavit was filed after Judge Hanson had already disqualified himself. Standing alone, however, the statement above quoted may be understood to suggest that no affidavit was filed; we now expressly disavow the latter meaning.
The fnotion for rehearing is denied, without costs.